United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10433
                        Conference Calendar



MICHAEL G. SCOTT,

                                    Plaintiff-Appellant,

versus

CINDY GROOMER; CAROLINE WOODBURN;
TROY C. BENNETT, JR.,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:02-CV-128
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Michael G. Scott, Texas prisoner # 762996, appeals from the

dismissal without prejudice of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   Scott alleged in his complaint that

the defendants, who are state clerks of court, denied him access

to the court by conspiring to withhold his state habeas corpus

application.   On appeal, Scott persists in this argument.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10433
                                -2-

     Scott has not addressed the district court's conclusions

that his claims against Groomer were in her supervisory capacity

and failed to allege a causal connection between her actions and

the denial of a constitutional right or that Scott failed to show

how he was harmed by the alleged failure to process his pleading

properly.   Accordingly, Scott has abandoned those issues on

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   Moreover, a review of Scott's

complaint shows that his bald allegations of a conspiracy are

insufficient to survive dismissal for failure to state a claim.

See Lynch v. Cannatella, 810 F.2d 1363, 1369-70 (5th Cir. 1987);

see also Kane Enters. v. MacGregor (USA) Inc., 322 F.3d 371, 374

(5th Cir. 2003).

     Scott has filed motions for the appointment of counsel, for

production of documents, and for transfer of custody.       Those

motions are DENIED.

     Scott's appeal is without merit and is frivolous.       Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, his

appeal is DISMISSED as frivolous.   See 5TH CIR. R. 42.2.    The

dismissal of the appeal counts as a strike against Scott for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).   Scott is CAUTIONED that if he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal while he is incarcerated or
                           No. 03-10433
                                -3-

detained in any facility unless he is in imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTIONS DENIED.